Citation Nr: 0608650	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  96-16 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
fracture of the right ankle, with right calf atrophy and 
degenerative changes, currently rated as 40 percent 
disabling.  

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from May 31, 1974 
to December 18, 1978.  Prior to May 31, 1974, the appellant 
had three years and 24 days of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia.     


FINDINGS OF FACT

1.  The 40 percent evaluation assigned for the appellant's 
service-connected right ankle disability is equal to the 
schedular evaluation for amputation below the knee, and is 
the highest schedular evaluation available for right ankle 
disability under any diagnostic code or applicable 
regulation.  

2.  Limitation of extension of the right knee to more than 10 
degrees or limitation of flexion to less than 45 degrees has 
not been demonstrated; the appellant does not have 
instability or subluxation of his right knee.      

3.  Limitation of extension of the left knee to more than 10 
degrees or limitation of flexion to less than 45 degrees has 
not been demonstrated; the appellant does not have 
instability or subluxation of his left knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
postoperative fracture of the right ankle, with right calf 
atrophy and degenerative changes, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.68, 4.71a, Diagnostic Code 5270 (2005).  

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5260 (2005). 

3.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5260 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are applicable to the 
appellant's claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  
 
With respect to VA's duty to notify, the RO sent the 
appellant a letter in August 2004 in which he was notified of 
the types of evidence he needed to submit, and the 


development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  Id.  For example, the letter 
told him that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  In addition, the Board observes that the 
September 2005 supplemental statement of the case provided 
the appellant with the text of the relevant portions of the 
VCAA, as well as the implementing regulations.  Therefore, in 
light of the above, the Board finds that the VA's duty to 
notify has been fully satisfied, and that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Simply put, in this case, the claimant was 
provided every opportunity to submit evidence.  He was also 
provided with notice of the requirements pertinent to his 
increased rating claims.  The appellant was further provided 
notice of what evidence he needed to submit, and notice of 
what evidence VA would secure on his behalf.  He was given 
ample time to respond.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The August 2005 letter 
stated "[i]f there is any other evidence or information that 
you think will support your claim, please let us know," and 
"[t]ell us about any additional information or evidence that 
you want us to try to get for you."  The provisions of 
38 C.F.R. § 3.159(b)(1) were provided to the veteran in the 
September 2005 supplemental statement of the case.  It is 
clear from these documents that the RO was asking for any 
records related to the veteran's claim.  The duty to notify 
the veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.    

In the present case, the Board notes that it was not until 
after the original rating action on appeal was promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  See Pelegrini 
v. Principi, 18 Vet. App. 112 


(2004).  Nevertheless, the Board observes that in regard to 
the issues on appeal, there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claims.  In addition, the 
appellant has been afforded the opportunity to present 
evidence and argument in support of the claims, including at 
a personal hearing at the RO.  Quartuccio, 16 Vet. App. at 
187.  Moreover, the appellant has also been notified of the 
applicable laws and regulations that set forth the criteria 
for the increased rating claims.  The discussions in the 
statement of the case and the supplemental statements of the 
case have further informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.     

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran [appellant] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in July 1993 and August 2005, the 
appellant underwent VA examinations which were pertinent to 
his increased rating claims.  In addition, in August 1999, 
the appellant underwent a fee-basis examination which was 
also pertinent to his increased rating claims.  The Board 
further observes that in this case, there is no outstanding 
evidence to be obtained, either by VA or the appellant.  The 
RO has obtained all relevant VA and private medical records 
identified by the appellant.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.  The Board also 
finds, in light of the above, that the facts relevant to this 
appeal have been fully developed and there is no further 
action to be 


undertaken to comply with the provisions of the regulations 
implementing the VCAA.  Therefore, the appellant will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).       

II.  Pertinent Law and Regulations

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2005), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Pertinent regulations do not require that 
all cases show all findings specified by the Rating Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with the impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2005).   

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).



III.  Right Ankle Disability

Historically, by a February 1979 rating action, the RO 
granted the appellant's claim of entitlement to service 
connection for post-traumatic arthritis secondary to fracture 
dislocation of the right ankle, with marked limitation of 
motion.  At that time, the RO assigned a 20 percent 
disability rating under Diagnostic Code 5010, effective from 
December 19, 1978, for the appellant's service-connected 
right ankle disability.  

In a March 1981 rating action, the RO determined that the 
appellant was entitled to a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 for convalescence following surgery of 
the right ankle, from January 15, 1981 to July 31, 1981.  By 
a September 1981 rating action, the appellant was granted an 
additional three months of convalescence.  Moreover, in an 
April 1982 rating action, the RO granted another three month 
extension.  Thus, the appellant's temporary 100 percent 
evaluation was in effect through February 28, 1982.  From 
March 1, 1982, the RO rated the right ankle disability as 40 
percent disabling.  

In a February 1987 rating action, the RO reduced the 
disability rating for the appellant's service-connected right 
ankle disability, characterized as healed multiple fractures 
of the right ankle, with postoperative ankylosis of the right 
ankle and atrophy of the right calf, from 40 percent to 20 
percent disabling, effective from May 1, 1987.  However, by a 
January 1988 rating action, the RO increased the disability 
rating for the appellant's right ankle disability from 20 
percent to 30 percent disabling under Diagnostic Codes 5270-
5311, effective from May 1, 1987.  Moreover, in an April 1988 
rating action, the RO again increased the disability rating 
for the appellant's service-connected right ankle disability, 
characterized as healed multiple fractures of the right 
ankle, with postoperative ankylosis of the right ankle, 
atrophy of the right calf, and degenerative changes, from 30 
percent to 40 percent disabling under Diagnostic Codes 5270-
5311, effective from March 1, 1982.  

In this case, the appellant contends that his service-
connected right ankle disability is more severely disabling 
than the current 40 percent evaluation reflects.  In the 
March 1994 hearing which was conducted at the RO, the 
appellant testified that he had chronic pain and swelling in 
his right ankle.  In addition, the appellant stated that 
walking and climbing stairs aggravated his right ankle pain.  
According to the appellant, he also had limitation of motion 
of the right ankle.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In July 1993, the appellant underwent a VA examination.  At 
that time, the examining physician stated that the appellant 
was service-connected for residuals of injuries sustained in 
a motor vehicle accident.  According to the examiner, the 
appellant fractured his right ankle and had to undergo a 
fusion procedure.  The donor bone was obtained from the 
appellant's right ilium.  The examiner indicated that 
according to the appellant, he had chronic pain in his right 
ankle.  The physical examination showed that the appellant 
walked with a slight limp.  There was a deformity of the 
right ankle and on measuring the ankles; the measurement of 
the left was 10-3/4 inches in circumference, whereas the 
measurement on the right was 11-1/2 inches.  Right ankle 
dorsiflexion was 0 degrees and plantar flexion was only about 
3 to 5 degrees.  The appellant was unable to stand on the 
toes of the right foot.  The diagnosis was postoperative 
status of ankle fusion, with subjective complaints as 
reported and functional residuals as described.  

In August 1999, the appellant underwent a fee-basis 
examination which was conducted by a private physician.  Upon 
physical examination, the appellant had no movement in 
dorsiflexion or plantar flexion of his right ankle joint, 
with a slight -5 degree plantar flexion fusion of the ankle 
in equinus.  The appellant walked with an antalgic gait, with 
a gluteal limp on the right side.  He had weakness of the 
quadriceps secondary to his gait abnormality which was 
slight.  X-rays of the 


appellant's right ankle were interpreted as showing 
completely fused tibiotalar joint, arthritic changes in the 
subtalar joint, bony spurs posteriorly and anteriorly, and no 
evidence of mid-foot arthroses or arthritis.  The impression 
was right ankle fusion status post open traumatic injury.  

At present, the appellant's service-connected right ankle 
disability is characterized as postoperative fracture of the 
right ankle, with right calf atrophy and degenerative 
changes.  In addition, the right ankle disability is 
evaluated under Diagnostic Codes 5010 for arthritis and 5270 
for ankle ankylosis.  See 38 C.F.R. § 4.71a.    

Arthritis due to trauma under Diagnostic Code 5010 
substantiated by X-ray findings is rated as degenerative 
arthritis under 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2005).  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is warranted for each major joint or 
groups of joints affected by limitation of motion, to be 
combined, not added.  Id.       

Normal ankle dorsiflexion is 20 degrees.  38 C.F.R. § 4.71a; 
Plate II (2005).  Normal ankle plantar flexion is 45 degrees.  
Id. 

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees; or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  As a 
40 percent evaluation is the maximum 


evaluation under Diagnostic Code 5270, a rating in excess 
thereof under this diagnostic code is not warranted.  

Diagnostic Codes 5262, 5271, 5272, 5273, and 5275 based upon 
impairment of the tibia/fibula, limitation of motion, 
ankylosis of subastragalar or tarsal joint, malunion of the 
joint, and astragalectomy have also been considered.  
However, none provide for a rating in excess of the currently 
assigned 40 percent evaluation.  See 38 C.F.R. § 4.71a. 

The evaluation of the same "disability" or the same 
"manifestations" of a disability under various diagnoses 
constitutes "pyramiding" and is prohibited.  38 C.F.R. 
§ 4.14 (2005).  When a veteran has separate and distinct 
manifestations attributable to the same injury, however, he 
should be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board has 
considered whether the appellant has any manifestations of 
his service-connected right ankle disability which have not 
been addressed under Diagnostic Code 5270 and for which he 
may be entitled to a separate, compensable evaluation.    

In the instant case, the medical evidence shows that the 
appellant has arthritis of the right ankle.  Thus, the Board 
has considered whether the appellant is entitled to a 
separate compensable evaluation for arthritis.  After 
reviewing the evidence on file, it is the decision of the 
Board that the current 40 percent rating contemplates 
limitation of motion of the ankle and, as such, a separate 
compensable rating for arthritis is not warranted.  The 
assignment of a separate evaluation for impairment due to 
arthritis would result in the evaluation of the same 
disability/symptoms under various diagnoses, which is 
prohibited by 38 C.F.R. § 4.14.  Consequently, the Board 
finds that a separate rating is not warranted for arthritis 
with limitation of motion of the right ankle.

The Board has also reviewed whether the appellant is entitled 
to a separate compensable rating for shortening of the lower 
extremity.  See 38 C.F.R. § 4.71a, 


Diagnostic Code 5275 (2005).  In the appellant's August 1999 
fee-basis examination, the private physician noted that the 
appellant had a leg length discrepancy on the right versus 
the left of 1/2 inch leg length discrepancy, secondary to his 
right leg being shorter from his fusion as measured from the 
anterior superior iliac spine to the medial malleolus and to 
the heel itself.  However, under Diagnostic Code 5275, a 10 
percent disability rating will be assigned for a shortening 
of the bones of the lower leg between 1 1/4 to 2 inches (3.2 
to 5.1 centimeters).  Thus, not even a compensable evaluation 
is warranted under Diagnostic Code 5275.  Accordingly, the 
Board finds that Diagnostic Code 5275 is not for application.  

The Board notes that as stated above, the appellant's 
service-connected right ankle disability was previously rated 
under Diagnostic Code 5311, which pertains to injuries to 
Muscle Group XI, pertaining to muscles involved in propulsion 
and plantar flexion of the foot and the calf muscles.  
38 C.F.R. § 4.73, Diagnostic Code 5311 (2005).  Under this 
Diagnostic Code, a 10 percent rating is warranted for 
moderate injury.  Id.  A 20 percent disability rating is 
assigned when the disability from injury to muscle group XI 
is moderately severe, and a maximum schedular evaluation of 
30 percent is in order when the disability is severe.  Id.  
Thus, because a severe rating under Diagnostic Code 5311 
warrants no more than a 30 percent rating, the Board finds 
that the 40 percent rating for ankylosis of the ankle under 
Diagnostic Code 5270 is more favorable to the appellant.  

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 regarding pain must also be considered to determine 
whether a higher evaluation is warranted based on factors of 
pain and functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  Where a veteran is in receipt of the maximum 
evaluation for limitation of motion, however, those 
regulations are not for application.  Johnston v. Brown, 10 
Vet. App. 80, 84-85 (1997) (holding that an evaluation based 
on compensable limitation of motion encompasses pain and 
functional loss due to arthritis, and pain cannot be the 
basis 


for an evaluation in excess of the maximum schedular 
evaluation under a diagnostic code predicated on limitation 
of motion).       

In this case, the 40 percent evaluation already assigned for 
the appellant's right ankle disability is the maximum 
schedular evaluation available under any diagnostic code used 
to evaluate foot injury or limitation of motion of the ankle.  
Therefore, an evaluation in excess of 40 percent based on the 
appellant's complaints of pain and functional loss is not for 
application.  Id.

Finally, 38 C.F.R. § 4.68 provides that "[t]he combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed."  38 C.F.R. § 4.68 (2005).  
Thus, this regulation limits the evaluation in a particular 
extremity to the theoretical percent available for amputation 
of that extremity.  Specifically, Diagnostic Code 5165 
provides a maximum 40 percent combined rating for amputation 
of the lower leg.  In this case, the currently assigned 40 
percent rating is the highest available under the provisions 
of 38 C.F.R. § 4.68.  While the Board has considered other 
potentially relevant diagnostic codes, separate compensable 
evaluation are not available since, according to 38 C.F.R. § 
4.68, the combined rating for a disability of the lower leg 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed - in this 
case 40 percent.  

Thus, were amputation of the appellant's lower leg to be 
performed, a 40 percent rating would be assigned.  As a 40 
percent rating is already in effect for the appellant's right 
ankle disability, a higher schedular evaluation may not be 
assigned for any additional disability.  On that basis, the 
Board finds that an increased schedular evaluation is not 
warranted and that the assigned 40 percent evaluation for a 
right ankle disability is appropriate.     

The Board has considered all the evidence of record, 
including the appellant's testimony given at his personal 
hearing at the RO, but is unable to identify any 


diagnostic code or regulation under which the appellant would 
be entitled to an evaluation in excess of 40 percent for the 
service-connected postoperative fracture of the right ankle, 
with right calf atrophy and degenerative changes.  Therefore, 
the Board concludes that the preponderance of the evidence is 
against the appellant's claim for an evaluation in excess of 
40 percent for a right ankle disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim for a higher evaluation must be denied.  

IV.  Traumatic Arthritis of the Right and Left Knees

By a March 1990 rating action, service connection for 
traumatic arthritis of the right knee, and service connection 
for traumatic arthritis of the left knee were granted.  At 
that time, a 10 percent disability rating was assigned under 
Diagnostic Codes 5010-5257, effective from October 30, 1989, 
for the appellant's service-connected right knee disability.  
The RO further assigned a 10 percent disability rating under 
Diagnostic Codes 5010-5257, effective from October 30, 1989, 
for the appellant's service-connected left knee disability.

In this case, the appellant maintains that his current 
ratings are not high enough in light of the disability that 
his bilateral knee disabilities cause him.  In the March 1994 
hearing which was conducted at the RO, the appellant 
testified that he had chronic pain and swelling in his knees.  
In addition, in an October 1997 hearing, the appellant 
testified that he had bilateral knee instability.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu, 2 
Vet. App. at 492.  

In July 1993, the appellant underwent a VA examination.  At 
that time, he stated that he had chronic bilateral knee pain.  
The appellant also indicated that his right knee would "give 
out."  Upon physical examination, it was noted that the 
appellant 


walked with a slight limp and was unable to squat to full 
range.  Knee extension was 0 degrees bilaterally, and knee 
flexion was 140 degrees on the right and 135 degrees on the 
left.  McMurray's sign and Clarke's test were negative 
bilaterally.  There was no laxity of the cruciate or 
collateral ligaments of either knee.  Straight leg raising 
was 50 degrees on the right and 60 degrees on the left.  The 
diagnosis was bilateral knee arthralgia.     

In August 1999, the appellant underwent a fee-basis 
examination which was conducted by a private physician.  At 
that time, the appellant stated that he had chronic bilateral 
knee pain.  The bilateral knee examination showed that the 
appellant had flexion on the right knee of 0 to 110 degrees, 
and on the left of 0 to 120 degrees with full extension.  
There was no evidence of ankylosis of either knee.  The 
appellant did not have any subluxation or lateral instability 
in his knee, but had weakness of the quadriceps secondary to 
his gait abnormality, which was slight.  It was noted that 
the appellant had previously had a prescription for custom 
shoes with braces, but according to the appellant, the braces 
bothered his knees.  X-rays of the appellant's bilateral 
knees were interpreted as showing minimal degenerative 
changes in the medial compartment, with sclerosis of the 
medial femoral condyle with no evidence of osteophytic 
formation.  The diagnosis was bilateral knee pain, secondary 
to antalgic gait from the service-connected right ankle 
disability     

A VA examination was conducted in August 2005.  At that time, 
the appellant stated that his bilateral knee pain had 
worsened.  The right knee examination showed a range of 
motion of 0 through 130 degrees, with mild pain throughout.  
The appellant had a negative Lachman's test, negative 
posterior drawer test, and he was stable to varus and valgus 
stress at 0 and 30 degrees.  There was no pivot shift.  The 
appellant had a normal gait and did not use an assistive 
devise for ambulation.  The left knee examination reflected a 
range of motion of 0 to 130 degrees with pain throughout to a 
mild degree.  The appellant had a negative Lachman's test and 
negative posterior drawer test.  He was stable to varus and 
valgus stress at 0 and 30 degrees.  There was no effusion 
present, and there was a negative pivot shift.  


X-rays of the appellant's bilateral knees were reported to 
show mild degenerative joint disease, bilaterally.  Following 
the physical examination and a review of the appellant's x-
rays, the examiner diagnosed the appellant with bilateral 
knee degenerative joint disease.  The examiner noted that 
both knees were painful on motion and that the appellant's 
routine daily activities were affected in that he could not 
do any prolonged squatting, kneeling, bending or any 
excessive lifting, pushing or pulling.  With repetitive use, 
the appellant experienced increased pain of the bilateral 
knees, fatigue, weakness/lack of endurance, and 
incoordination.  According to the examiner, pain was the 
worst of those for the appellant.  With flare-ups, which the 
appellant had several times a day, he experienced increased 
pain and fatigue, but no weakness/lack of endurance or 
incoordination.  According to the examiner, pain was the 
worst functional problem of those for the appellant.  The 
examiner reported that the appellant did not have any 
instability of either knee.  In summary, the examiner 
indicated that the appellant's major functional impact was 
clearly the pain with repetitive use and flare-up problems, 
as described above.  However, the examiner noted that 
additional functional limitation of motion expressed in 
degrees due to pain, fatigue, weakness/lack of endurance, and 
incoordination would be difficult to express without resort 
to speculation.     

Under Diagnostic Code 5010, traumatic arthritis is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating is assigned when 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 provides that limitation of flexion of 
the knee to 60 degrees warrants a zero percent evaluation.  
Limitation of flexion of the knee to 45 degrees warrants a 10 
percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees, and a 30 percent evaluation 
requires that flexion be limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.   

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2005).  

To warrant an increased evaluation under Diagnostic Code 
5260, there needs to be medical evidence of limitation of 
flexion that more nearly approximates 30 degrees than 45 
degrees.  In addition, an increased evaluation under 
Diagnostic Code 5261 is warranted when extension of the leg 
is more nearly limited to 15 degrees than to 10 degrees.  
However, in the appellant's July 1993 VA examination, the 
appellant demonstrated a full range of motion for the right 
knee, and range of motion for the left knee was from 0 to 135 
degrees.  In addition, in the August 1999 fee-basis 
examination, range of motion of the right knee was from 0 to 
110 degrees, and range of motion of the left knee was from 0 
to 120 degrees.  Moreover, in the appellant's most recent VA 
examination in August 2005, range of motion of the right and 
left knees was from 0 to 130 degrees.  As such, despite the 
appellant's complaints of decreased motion, not even a zero 
percent evaluation is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or Diagnostic Code 5261, for either 
knee.      

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the United 
States Court of Appeals for Veterans Claims noted that 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem 


painful a motion of a major joint or group of minor joints 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  
Therefore, with x-ray evidence of degenerative changes and 
objective demonstration of painful, but not limited, motion 
of the affected joint, a 10 percent rating would be applied 
to the joint under Diagnostic Code 5003.

Diagnostic Code 5257 is not warranted for either the right or 
the left knee disorder as no instability or subluxation of 
the knees has been shown by the objective evidence of record.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005); see also 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).

The Board has further considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.40 and 4.45 would warrant higher ratings.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the Board finds that 
increased evaluations for the bilateral knee disabilities are 
not warranted under DeLuca.  In this case, the appellant's 
complaints of discomfort and pain have been considered and 
have been taken into account in the assignment of the 10 
percent evaluations for his service-connected right and left 
knee disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Although pain has been the primary problem experienced 
by the appellant, the available medical evidence does not 
suggest that loss of function due to pain, weakness, etc. 
equate to more than limitation of flexion to 45 degrees or 
limitation of extension to 10 degrees.  Although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the Rating Schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).      

With respect to potential application of other criteria, the 
Board notes that there is no evidence of ankylosis, 
dislocation of the semilunar cartilage, or impairment of the 
tibia and fibula for evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 


5258, or 5262 (2005).  Consequently, in light of the above, 
the Board finds that a rating in excess of 10 percent is not 
warranted for the appellant's service-connected right knee 
disability.  In addition, the Board also finds that a rating 
in excess of 10 percent is not warranted for the appellant's 
service-connected left knee disability.  

The Board concludes that the preponderance the evidence is 
against the appellant's claims for evaluations in excess of 
10 percent for traumatic arthritis of the right and left 
knees.  As the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt doctrine does not apply; 
therefore, the claims for higher evaluations must be denied.  

V.  Extraschedular Ratings

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Given the nature of the appellant's service-
connected right ankle and bilateral knee disabilities, 
interference with his employment is to be expected.  
Nevertheless, the record does not reflect frequent periods of 
hospitalization because of the service- connected 
disabilities, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  However, as noted above, the schedular rating 
criteria are designed to take such factors into account.  In 
the appellant's case, there is no indication that his right 
ankle and bilateral knee disabilities are so unusually 
debilitating as to warrant a referral of his case for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Therefore, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.


ORDER

An evaluation in excess of 40 percent for postoperative 
fracture of the right ankle, with right calf atrophy and 
degenerative changes, is denied.  
An evaluation in excess of 10 percent for traumatic arthritis 
of the right knee is denied.  

An evaluation in excess of 10 percent for traumatic arthritis 
of the left knee is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


